Name: COMMISSION REGULATION (EC) No 3320/93 of 2 December 1993 amending Regulation (EEC) No 266/93 with regard to the notification to the Commission by the relevant Greek authority of the total quantities of certain fresh fruit and vegetables covered by admissible applications for special temporary compensation
 Type: Regulation
 Subject Matter: civil law;  Europe;  plant product;  trade policy;  organisation of transport
 Date Published: nan

 No L 298/20 Official Journal of the European Communities 3. 12. 93 COMMISSION REGULATION (EC) No 3320/93 of 2 December 1993 amending Regulation (EEC) No 266/93 with regard to the notification to the Commission by the relevant Greek authority of the total quantities of certain fresh fruit and vegetables covered by admissible applications for special temporary compensation THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 266/93 is hereby replaced by the following : Article 3 By 31 May 1994 at the latest, the relevant Greek authority shall notify to the Commission the total quantities of products covered by admissible applica ­ tions pursuant to this Regulation, broken down by level of special temporary compensation, product, means of transport and Member State of destination .' Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures applying to consignments of certain fresh fruit and vege ­ tables originating in Greece ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 266/93 of 5 February 1993 on detailed rules for the application of Regulation (EEC) No 3438/92 on special measures applying to consignments of certain fresh fruit and vege ­ tables originating in Greece (2), details the information that the relevant Greek authority must send to the Commission for the purposes of estimating the costs of the measures ; Whereas, following the increase in the special temporary compensation from 1 October 1993, this information should be broken down according to the level of that compensation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 350, 1 . 12. 1992, p. 1 . (2) OJ No L 30, 6 . 2. 1993, p. 49.